In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-888V
                                       Filed: May 18, 2016

* * * * * * * * * * * * * * * *                              UNPUBLISHED
STEVE BALDWIN,                *
                              *                              Special Master Gowen
          Petitioner,         *
                              *                              Joint Stipulation on Damages;
v.                            *                              Measles-Mumps-Rubella vaccine;
                              *                              Peripheral Neuropathy; Neuritis;
SECRETARY OF HEALTH           *                              Myalgia.
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On September 22, 2014, Steve Baldwin (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that as a result of receiving Measles-Mumps-Rubella (“MMR”) vaccines on January 16,
2012 and February 24, 2012, he suffered from peripheral neuropathy, neuritis, and myalgia.
Stipulation for Award at ¶ 2, 4, filed May 16, 2016. Further, petitioner alleged that he experienced
residual effects of his injuries for more than six months. Id. at ¶ 4.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                 1
        On May 16, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the MMR vaccinations caused or
significantly aggravated petitioner’s alleged injuries or any other injury, and denies that
petitioner’s current disabilities are the result of a vaccine-related injury. Id. at ¶ 6. Nevertheless,
the parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the terms
set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $50,000.00, in the form of a check payable to petitioner, Steve Baldwin.
       This amount represents compensation for all damages that would be available under
       42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2
Case 1:14-vv-00888-UNJ Document 33 Filed 05/16/16 Page 5 of 5